Citation Nr: 1810741	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-20 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as sexual dysfunction, to include as secondary to service-connected schizophrenia.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from December 1976 to January 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Little Rock, Arkansas (RO).  

The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  This claim was previously remanded in November 2016 to afford the Veteran a VA examination, obtain VA treatment records, and provide the Veteran with sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice as to secondary service connection.  As the Board's November 2016 directives have been completed, the case may move forward without prejudice to the Veteran.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's erectile dysfunction did not manifest during or as a result of active military service, nor did it arise, or become aggravated, as a result of the Veteran's service-connected schizophrenia.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction, including as secondary to service-connected schizophrenia, have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Treatment records show that the Veteran has been diagnosed with erectile dysfunction.  The Veteran is service-connected for schizophrenia.  The Veteran contends that his erectile dysfunction was caused or aggravated by his schizophrenia.
Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A May 1993 VA medical certificate indicates that the Veteran complained of impotence for five months, and was diagnosed with erectile dysfunction, secondary to his prescription medications.  It was not clear what medications the Veteran was taking at that time, or for which conditions the medications were prescribed.  VA treatment records also indicate ongoing treatment for erectile dysfunction.

On VA examination in February 2011, the examiner opined that there was no evidence to suggest that any sexual dysfunction was due to military sexual trauma (MST), as the Veteran denied MST on prior occasions and was inconsistent in his reports of pre-service and post-service substance use and/or abuse.  As this opinion did not address the etiology of his erectile dysfunction and whether it was caused or aggravated by his service-connected schizophrenia, the Board remanded this matter for another VA examination in November 2016.  

The Veteran received a VA examination in December 2016 and the examiner noted a May 1993 diagnosis of erectile dysfunction.  The Veteran told the examiner that the condition developed in 1993 after he received medication for schizophrenia, and that he did not receive any in-service treatment for the condition.  The examiner opined that it was less likely than not that the service-connected schizophrenia aggravated the erectile dysfunction beyond the natural progression of the disease, because service treatment records and post-service records did not demonstrate any increase in frequency, duration, or severity of the Veteran's symptoms after the onset of the service-connected schizophrenia.  The examiner also noted the Veteran was prescribed paroxetine and seroquel for schizophrenia, and he opined that erectile dysfunction was less likely than not proximately due to or the result of these medications.  He noted that although the side effects for both medications are decreased desire, there is no medical evidence to show that the medications caused erectile dysfunction.

There is no evidence of record to establish that the Veteran's erectile dysfunction was caused or aggravated by the Veteran's service-connected schizophrenia.  Instead, the most probative medical evidence of record demonstrates that the Veteran's erectile dysfunction did not increase in frequency, duration, or severity following the diagnosis of service-connected schizophrenia.  Moreover, there is no evidence of any increase in severity of the Veteran's erectile dysfunction that is proximately due to or the result of service-connected schizophrenia.  See 38 C.F.R. § 3.310 (b).  

Although the Veteran claims erectile dysfunction secondary to service-connected schizophrenia, VA must explore all potential avenues for service connection.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that a veteran is not precluded from establishing service connection with proof of actual direct causation).  The Veteran has asserted in various lay statements that his erectile dysfunction is a result of MST, as he would have flashbacks of the MST and be unable to perform.

Service treatment records are silent for complaints or diagnosis of erectile dysfunction.  The December 2016 VA examiner opined that the Veteran's erectile dysfunction was less likely than not (less than 50 percent probability) incurred in or caused by service, including claimed MST and nervousness and fear noted in service during administrative discharge.  He reasoned that there was no evidence in service treatment records of any erectile dysfunction condition and there was no medical evidence of the condition prior to the May 1993 diagnosis.  

The Board has also considered the Veteran's lay assertions regarding the etiology of his erectile dysfunction.  Although lay observers are competent to give evidence about what they experience, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  As such, the Veteran is capable of reporting symptoms, but he is not competent to provide an etiology as to his current erectile dysfunction.  In the instant case, the Veteran's statements as to the onset of erectile dysfunction are simply not corroborated by the medical evidence of record.  The first indication of erectile dysfunction occurred in May 1993, over 16 years after separation.  The medical evidence does not support a finding that the Veteran's erectile dysfunction was caused by his active duty service or his service-connected schizophrenia.  The Board finds that the evidence does not support entitlement to service connection on a direct basis, or as secondary to service-connected schizophrenia.    

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for erectile dysfunction, claimed as sexual dysfunction, to include as secondary to service-connected schizophrenia, is denied.  




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


